In an article 78 proceeding to review the determination of the State Rent Administrator granting a certificate of eviction, the petitioner appeals from an order of Special Term denying the petition and dismissing the proceeding. Order unanimously affirmed, without costs. The order of the Administrator granting the certificate was not invalid nor issued capriciously. On the proof produced by the landlords on the application for the certificate, it could be found that possession *1040was sought by a bona fide co-owner qualified to apply under the statute, and who in good faith sought the' apartment for his own use. Section 56 of the Rent and Eviction Regulations prevents the eviction of the widow or members of the family of a deceased tenant if the eviction is sought solely because the tenant is dead. It does not prohibit applications by landlords for certificates where in good faith they seek the apartment for their own use. The appellant was a tenant within the definition of the statute (State Residential Rent Law, § 2, subd. 7; L. 1946, ch. 274, as amd.). Present — Nolan, P. J., Carswell, Adel, Wenzel and MaeCrate, JJ. [See 282 App. Div. 713.]